                            Case 16-21121-RAM                     Doc 79         Filed 03/24/20              Page 1 of 1

CGFD28 (10/01/16)




ORDERED in the Southern District of Florida on March 24, 2020




                                                                                                  Robert A Mark
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 16−21121−RAM
                                                                                                                 Chapter: 13



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Victor Jesus Castaneda                                                        Miriam Julia Castaneda
aka Victor J Castaneda, aka Victor Castaneda                                  aka Miriam J Castaneda, aka Miriam Castaneda
8030 S.W. 4 St                                                                8030 S.W. 4 St
Miami, FL 33144                                                               Miami, FL 33144

SSN: xxx−xx−6386                                                              SSN: xxx−xx−2401




                                                              FINAL DECREE



The trustee, Nancy K. Neidich, having filed a final report that the estate has been fully administered, is
discharged and the case is closed.
